Holmes, J.,
concurring in part and dissenting in part. I dissent from that portion of the majority opinion which deals with power driven feed rolls. In my view, the Industrial Commission did not abuse its discretion in finding that the ink rolls were not power driven feed rolls under Ohio Adm. Code 4121:l-5-05(H).
Ohio Adm. Code 4121:l-5-01(B)(13) defines “feed rolls” as those “rolls which perform no other function than to feed material to the point of operation.” The ink rolls on appellee’s printing press do not satisfy this definition in two respects.
First, the ink rolls clearly served more than one function. Their primary purpose was to spread and distribute ink used in the printing process in an even manner to prevent build-up or smearing.
Second, the rolls do not advance or feed ink to the point of operation on the printing press. In fact, the rolls merely advance ink from a storage container to a metal plate roll which then transfers the ink to a middle cylinder encased with a rubber blanket. Finally, the blanket imprints the image onto the paper material at the point of operation. Since there are a number of intervening stages between the time the ink rolls spread and transfer the ink and the time an image is printed, the rolls clearly do not feed ink to the point of operation as required by Ohio Adm. Code 4121:l-5-01(B)(13).
Accordingly, I would affirm the judgment of the court of appeals on both issues.